PER CURIAM:
Claimant brought this action in the amount of $124.80 to recover the replacement of his eyeglasses which were lost during the performance of his duties with the respondent.
Claimant, an employee of the respondent State agency, was part of a survey crew for work being performed adjacent to the Guyandotte River. The crew was surveying cross sections for W. Va. Route 10 in Logan County. Claimant was wading in the river while operating a prism pole when he stepped into an area where water was over his head and he lost his eyeglasses in the water.
Respondent admits the facts and circumstances of the claim and that the respondent does not have a fiscal method to pay its employee for this loss. Respondent further admits the amount owed to the claimant is $124.80.
In view of the foregoing, the Court is of the opinion to and does grant an award to the claimant in the amount of $124.80.
Award of $124.80.